In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00184-CR



          BRANDON BURLESON, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



      On Appeal from the County Court at Law No. 2
                   Hays County, Texas
              Trial Court No. 15-0977CR




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                             ORDER

       Brandon Burleson has filed an appeal from a judgment of conviction entered by the County

Court at Law No. 2 of Hays County. Attorney David K. Sergi was retained to represent Burleson

on appeal. Sergi has filed a motion to withdraw in this Court averring that Burleson has not met

his obligations under the parties’ contract of employment.            Sergi’s motion satisfied the

requirements of Rule 6.5 of the Texas Rules of Appellate Procedure, and we hereby grant the

motion to withdraw.

       In light of these circumstances, we abate this case to the trial court so that it may conduct

whatever hearings are necessary to make the following determinations: (1) whether Burleson still

desires to prosecute this appeal and (2) whether Burleson is indigent and entitled to the

appointment of counsel to represent him in this appeal. If Burleson is determined to be indigent,

then the trial court shall appoint counsel to represent him in this appeal.

       The trial court may enter any orders necessary to implement these directives. Any hearing

shall be conducted by the trial court within fifteen days of the date of this order. Appropriate

orders and findings shall be sent to this Court in the form of a supplemental clerk’s record within

ten days of the date of the hearing contemplated by this order. The reporter’s record of any hearing

shall be filed with this Court within ten days of the date of the hearing contemplated by this order.

       All appellate timetables are stayed and will resume on our receipt of the supplemental

appellate record.




                                                  2
      IT IS SO ORDERED.



                          BY THE COURT

Date: December 13, 2018




                          3